Carlisle, J.
Tliis court has no jurisdiction to entertain a writ of error from the trial division of the Civil Court of DeKalb County, in a case involving more than three hundred dollars, when the bill of exceptions is tendered to the trial judge more than fifteen days after the date of the ruling complained of (Cardell v. The Bank of Georgia, 78 Ga. App. 134, 50 S. E. 2d, 876; Ga. Laws, 1951, pp. 2401, 2414, § 34); and, in this case, which involves more than $300, the motion for a new trial having been overruled on July 11, 1952, and the bill of exceptions not having been tendered until July 28, 1952, the writ of error must be dismissed.
TFrii of error dismissed.

Gardner, P. J., and Townsend, J., concur.